Citation Nr: 9924848	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-08 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
hypertension.


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from August 1978 to October 
1988.

This appeal arises before the Board of Veterans' Appeals from 
a rating action of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California, which denied the 
veteran's claim of entitlement to an increased evaluation.

Service connection for hypertension was granted by the RO in 
an October 1996 rating decision, and a 10 percent evaluation 
was initially assigned.  The veteran then appealed this 
initial evaluation.  This 10 percent disability rating 
remains in effect and is the subject of this appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the veteran failed to appear at his 
hearing before a traveling Member of the Board, scheduled for 
July 26, 1999.  Review of the record indicates that the 
veteran received proper notice of this hearing.  The veteran 
did not request that his hearing be rescheduled, and nothing 
in the record suggests that the veteran failed to receive 
notice of the hearing.  VA regulation permits the Board to 
adjudicate a claim based on the current evidence of record, 
should the veteran fail to report for a hearing before a 
Member of the Board.  See 38 C.F.R. § 20.704(d) (1998).  
Accordingly, the Board will now consider the veteran's claim.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.

2.  The veteran's hypertension is generally well-controlled 
with medication.  Diastolic readings are predominantly at or 
below 100.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 
4.104, Diagnostic Code 7101 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7.

In this instance, Diagnostic Code 7101 (Hypertensive vascular 
disease) currently provides for a 10 percent evaluation where 
the veteran's diastolic pressure is predominantly 100 or 
more, or the systolic pressure is predominantly 160 or more, 
or where there is a minimum evaluation for an individual with 
a history of diastolic pressure predominantly 100 or more who 
requires medication for control of hypertension.  See 
38 C.F.R. Part 4, § 4.104, Diagnostic Code 7101.  A 20 
percent evaluation, the next higher, is warranted where the 
veteran's diastolic pressure is predominantly 110 or more or 
the systolic pressure is predominantly 200 or more.  Id.  A 
40 percent evaluation is warranted where the veteran's 
diastolic pressure is predominantly 120 or more.  Id.

However, where a law or regulation changes during the 
pendency of an appeal, the criteria most favorable to the 
veteran apply, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  As 
such, the veteran's essential hypertension must be evaluated 
under both sets of criteria, with the more advantageous one 
utilized.  Id.

Therefore, Diagnostic Code 7101, prior to January 12, 1998, 
provided for a 10 percent evaluation where the veteran's 
diastolic pressure was predominantly 100 or more.  A 20 
percent evaluation, the next higher, was warranted where the 
veteran's diastolic pressure was predominantly 110 or more 
with definite symptoms, and a 40 percent evaluation was 
warranted where the veteran's diastolic pressure was 
predominantly 120 or more with moderately severe symptoms.  
It was noted that when continuous medication was shown 
necessary for control of hypertension, with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent was to be assigned.

II.  Factual Background

The evidence of record pertinent to this claim consists of 
the veteran's service medical records, private medical 
records (dated from April 1995 to September 1996), VA 
outpatient treatment records (dated from April 1997 to April 
1998), and two VA examinations (conducted in April 1997 and 
in September 1998).

The veteran's service medical records indicate that the 
veteran was diagnosed with hypertension in August 1983.  At 
that time, it was noted that the veteran had a history 
compatible with labile hypertension, which at that point did 
not require therapy other than weight loss and a decreased 
intake of salt and caffeine.  An April 1986 entry reflects 
the veteran's concerns as to the control of his hypertension 
and his desire to be put on medication.  The veteran's 
recorded blood pressure readings were 156/104 and 152/104.  
Metoprolol was prescribed, and the veteran was advised to 
follow up on his blood pressure in the clinic.  A March 1998 
entry reflects the veteran's history of hypertension and his 
use of Lopressor.  It was noted that the veteran had not been 
compliant with taking this medication.  The veteran's 
recorded blood pressure reading was 190/100, and the 
impression was hypertension, uncontrolled.  The veteran was 
switched to Tenormin.  The veteran's treatment for 
hypertension was noted upon his separation examination 
(conducted in August 1988).  His blood pressure at that time 
was 130/86.  The examiner also noted that the veteran's 
hypertension was now well-controlled, following the change in 
medication to Tenormin, in March of that year.

The veteran's private medical records (dated from April 1995 
to September 1996) reflect the veteran's concerns as to his 
blood pressure.  An April 1995 record indicates that the 
veteran had stopped exercising because of headaches 
afterward.  The veteran's history of hypertension was noted, 
but he was unsure of the medications used in the past.  The 
recorded blood pressure reading was 156/104.  The veteran was 
prescribed Monopril.  Records dated in February 1996 record 
show that the veteran was noncompliant with his Monopril.  
The veteran reported never having had the prescription 
filled.  Recorded blood pressure readings were 140/90 and 
160/110.  A March 1996 record reflects the veteran's use of 
Monopril, and the recorded blood pressure reading was 130/90.  
A September 1996 record reflects a blood pressure reading of 
138/90.

The April 1997 VA examination reflects the veteran's reported 
history of having had hypertension for over 10 years.  At 
that time, the veteran denied any symptoms from the treatment 
or from the condition itself.  The veteran was still taking 
Monopril.  The series of blood pressure readings were left 
arm sitting 146/96, right arm supine 150/100, and right arm 
standing 140/90.  A contemporaneous ECG showed a normal sinus 
rhythm and a normal P. axis.

The veteran's VA treatment records (dated from April 1997 to 
April 1998) reflect blood pressure readings of 146/96, 
151/87, 149/80, and 124/81.

The September 1998 VA examination reflects the veteran's 
current use of Monopril and his reports that he was followed 
by a physician for his hypertension and that it was generally 
well-controlled.  The veteran had had no heart attack, 
stroke, or kidney failure.  Although the veteran had been 
struggling with significant obesity, his exercise capacity 
was not impaired in any significant way.  The veteran also 
stated that he experienced occasional fleeting transient 
chest pains in the anterior chest wall region, but there was 
no report of chronic anginal pain.  There was also no report 
of congestive heart failure.  It was noted that the veteran 
had not undergone either chest surgery or arteriography.  The 
veteran's blood pressure reading supine was 124/88 and 
sitting 124/88.  It was 122/88 on initial reading and 122/88 
on subsequent reading.  Standing, it was 124/86 on initial 
reading and 124/88 on subsequent reading.  An ECG was 
performed, which revealed a normal sinus rhythm with 
nonspecific inferior T. wave abnormalities.  There was no 
evidence of a prior myocardial infarction.  The examiner 
commented that there was no clear clinical or ECG evidence of 
coronary artery disease at that time.  

III. Application and Analysis

The Board recognizes the veteran's contentions that he is 
entitled to an evaluation greater than his current 10 percent 
disability rating for hypertension.  Also, the Board 
acknowledges the veteran's reported problems associated with 
taking medication to control his blood pressure, including 
drowsiness, impotence, itching, coughing, a dry throat, 
constipation, and attention disorder.  However, the Board 
must adhere to established laws and regulations in its 
determinations.  As such, given the applicable schedular 
criteria and the clinical evidence of record, the veteran's 
claim must be denied. 

Initially, the Board must address its choice of schedular 
criteria and explain why the chosen criteria are more 
advantageous to the veteran.  In this regard, the Board finds 
neither set of criteria, either Diagnostic Code 7101 as 
currently written or that in effect prior to January 12, 
1998, to be more advantageous to the veteran.  Here, the 
current clinical evidence of record, at most, supports a 10 
percent disability rating under either version of Diagnostic 
Code 7101.  The veteran is already rated at 10 percent.

As discussed above, to warrant a 20 percent evaluation under 
Diagnostic Code 7101, as currently written, the veteran's 
diastolic pressure must be predominantly 110 or more.  Under 
the criteria in effect prior to January 12, 1998, the 
veteran's diastolic pressure had to be predominantly 110 or 
more with definite symptoms.
Here, the evidence of record reveals diastolic blood pressure 
readings predominantly at or below 100.  Also, the most 
current blood pressure readings of record indicate that the 
veteran's hypertension has responded well to medication.

Further, with respect to the veteran's systolic readings, 
none reached the requisite 200 mark for a 20 percent 
evaluation under Diagnostic Code 7101, as currently written.  
Additionally, the criteria in effect prior to January 12, 
1998, did not even address systolic readings and 
corresponding evaluations.

In light of the above, therefore, the Board finds that the 
veteran's disability picture more nearly approximates the 
schedular criteria for a 10 percent evaluation than that for 
a 20 percent evaluation.  See 38 C.F.R. § 4.7; see also 
38 U.S.C.A. § 5107(b) (West 1991).  Here, the record clearly 
indicates that the veteran's essential hypertension must be 
controlled by medication.  Moreover, absent clinical evidence 
of coronary artery disease related to the veteran's 
hypertension, additional schedular criteria are not for 
application in this instance.  Also, as to the veteran's 
reported problems associated with the medication taken for 
control of his hypertension, the Board stresses to the 
veteran that such symptomatology is not included in the 
listed criteria under Diagnostic Code 7101, either as 
currently written or in effect prior to January 12, 1998.

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his claim in 
the November 1996 statement of the case and in the November 
1998 supplemental statement of the case, as he was provided 
with the applicable schedular criteria (both the current and 
that in effect prior to January 12, 1998) and informed of the 
evidence considered and the reasons and bases of the RO's 
determination.




ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

